OFFlCE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
                                            8,




th llountx, ailprovlGulIn ale 8tlcaee5lng
*ticl*, or if t&arebe 00 au* rcUQ?a0uma,
funor   Imprownmmtm he &all k lmpxhone4
ln j&L1 for 1 lmcfloialt.la~ of tlm
tQdlrcbargetbe full aammtoffln4end
coda tIqage5 agrlnatlliilaj ratingeucb
labor or lmprlmormontat Barme Dollu-8
($3.00) for en& day tbsmf)~.   . .'
8t
.8
                                                                    87




icpriaonedot least ten daya;"r
          It is, thereform      our oplnlon  that 8 priw     maxp
vloted In the Justima Cbua4      wWntU8    total flnm mnd80mt8
Is ~m\p~u.aimr$?iO.00    mhoulSrmcmIvearmdIt     red      OilyI
temlthorthetotalrmPaun                                 . &aill*
tmlts, andcarry Hr.
fine and costs mwnm
&50 for each clayservedIn custody) .ahmld be @hot to
pay the bolanosof his oblLgatlonin mm& al%er SIm daya
In jall,he shcmldkerequlxwd t0payd;7~50 iao&




.nAPPROVED
    OPlNlON
  COMMn-rTEE       AT!COR?.IRVnmhln-. L